DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-12, 14-19 are presented for examination.

Examiner’s Comment
Claims 1-4, 6-12, 14-19 are allowable over the prior art of record for the reasons stated on pp 7-10 of the Applicant’s Arguments/Remarks filed on 07/15/2022.  An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 1-4, 6-12, 14-19 are allowed.

Prior Art Summary:
US PGPub 2020/0186415 Cardozo teaches a method which includes receiving beacons originating from endpoints and includes detecting that a threshold number of the beacon intervals have passed since receiving a most recent beacon from an endpoint. The method includes outputting a ping at full power strength to the endpoint requesting a response.  When the response is not received from the endpoint, the method includes transmitting an outage alarm to a next topologically higher layer of a mesh network.  Cardozo teaches on pinging a node when a heartbeat is not received and on most of the other limitations in the Independent Claims.  However, Cardozo does not teach on the details in the Independent Claims that in response to failing to receive the response to the ping, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared and continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.  

US Patent 10,547,516 Singh teaches methods for minimizing the downtime for nodes in a network-accessible server set. The downtime may be minimized by determining an optimal timeout value for which a fabric controller waits to perform a recovery action, Abstract.  Singh teaches on sending a revival signal to a node after a heartbeat has not been received and on an optimal timeout value that is a preconfigured number specific to the neighboring node based on historic down times of the neighboring node.  However, Singh does not teach on the details in the Independent Claims that in response to failing to receive the response to the ping, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared and continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.

US PGPub 2021/0117150 Hussain teaches a data processing system that determines operational statuses of agents that interface with digital assistant applications. The data processing system can access a log database which maintains response metrics for an agent service, Abstract.  Hussain teaches that the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node.  However, Hussain does not teach on the details in the Independent Claims that in response to failing to receive the response to the ping, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared and continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442